OPINION OF THE COURT
Per Curiam.
Respondent, Lawrence V. Kelly, was admitted to the practice of law in the State of New York by the First Judicial Department on December 13, 1965, as Lawrence Vincent Kelly.
The petitioner Departmental Disciplinary Committee filed a petition for respondent’s disbarment pursuant to the doctrine of reciprocal discipline, as set forth in 22 NYCRR 603.3, predicated on disciplinary action taken by the New Jersey Supreme Court disbarring respondent from the practice of law in that State, on consent, arising out of charges filed against him that he knowingly misappropriated $120,000 from the assets of an estate for which he was the attorney.
Respondent now seeks to resign and his affidavit of resignation acknowledges that he has been charged with violating a number of disciplinary rules and he is unable to defend himself on the merits against charges of misconduct and unethical practices and that his resignation is freely and voluntarily rendered without coercion or duress and that he is fully aware of the implications of this intentional act of resignation. The petitioner has recommended our acceptance of the respondent’s resignation.
Accordingly, respondent’s resignation is accepted and his name is ordered stricken from the roll of attorneys authorized to practice law in this State, effective immediately.
Sullivan, J. P., Ellerin, Rubin, Kupferman and Williams, JJ., concur.
*3Leave to resign granted, and resignation accepted, effective November 12, 1996. Applications for reciprocal discipline to suspend respondent and to disbar respondent are deemed withdrawn.